DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/27/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 6/27/22 have been considered as follows.

Double Rejections of the claims:
	The rejections are withdrawn in view of the terminal disclaimer filed on 6/27/22.

35 USC103 Rejections of the claims:
	Applicant argues the rejections should be withdrawn because “it is not obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to combine the disclosures of Wenren, Ishizaka, Sekine, Kubota, Kang and common general knowledge so as to obtain the photographing optical lens assembly of the amended claim 13 and then to predict the efficiencies thereof”.
	Examiner respectfully disagrees and points out, the common general knowledge to modify the prior arts’ teaching in the office action described below involves only choosing desired smaller image size based on the disclosures, and the part of the selected image portion has substantially same or similar efficiencies as the original disclosures. To the extent it may apply when the modification is realized through reducing the lateral size of the lenses, which may cause significant reduction in light exposure and/or worse diffraction effects, one of ordinary skill in the art may choose to scale up the assembly and/or increase the exposure time to compensate those adverse effects. 
	Therefore Examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 13-14,16,18-19,23,25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenren (CN205003345U, as evidenced by the machine translation, all of record). 

    PNG
    media_image1.png
    636
    760
    media_image1.png
    Greyscale

Regarding claim 13, Wenren teaches (e.g., Fig. 16, see figure above, [129-136,202], +--+++-) A photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side;
wherein the first lens element has positive refractive power; the sixth lens element has the image-side surface being concave in a paraxial region thereof, at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the sixth lens element comprises at least one inflection point;
wherein a total number of the lens elements in the photographing optical lens assembly is seven, at least one lens element with positive refractive power of the seven lens elements has an Abbe number smaller than 25 (fifth, 23.53); a focal length of the photographing optical lens assembly is f, a maximum image height of the photographing optical lens assembly is ImgH, and the following condition is satisfied:
f/ImgH<5.50 (4.33/(4.85/1.616)).

Wenren does not teach 2.42≤f/ImgH.
Absent any showing of criticality and/or unpredictability, having 2.42≤f/ImgH would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a desired smaller image size/field of view by means of digital zoom, cropping an image, and/or reducing the lateral size of the lenses.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wenren by having 2.42≤f/ImgH for the purposes of having a desired smaller image size/field of view.

Regarding claim 14, Wenren further teaches The photographing optical lens assembly of claim 13, wherein the seventh lens element has the image-side surface being concave in a paraxial region thereof (Fig. 16).

Regarding claim 16, Wenren further teaches The photographing optical lens assembly of claim 13, wherein the fifth lens element has positive refractive power; the photographing optical lens assembly further comprises an aperture stop disposed on an object side of the third lens element (Fig. 16).

Regarding claim 18, Wenren further teaches The photographing optical lens assembly of claim 13, wherein a curvature radius of the object-side surface of the first lens element is R1, a central thickness of the first lens element is CT1, and the following condition is satisfied:
R1/CT1<2.5 (1.4503/0.5954=2.4).

Regarding claim 19, Wenren further teaches The photographing optical lens assembly of claim 13, wherein an axial distance between the image-side surface of the seventh lens element and an image surface is BL, the maximal image height of the photographing optical lens assembly is ImgH, and the following condition is satisfied:
0.10<BL/ImgH<0.40 (0.954/3).

Regarding claim 23, Wenren further teaches The photographing optical lens assembly of claim 13, wherein the sixth lens element has negative refractive power; the first lens element has the object-side surface being convex in a paraxial region thereof; a central thickness of the fifth lens element is greater than a central thickness of the second lens element (Fig. 56, Table 23, [193-], +-++--+, which modified teaching, mutatis mutandis, teaches all the limitations as claim 13 rejection above).

Regarding claim 25, Wenren further teaches An image capturing device, comprising:
the photographing optical lens assembly of claim 14; and
an image sensor disposed on an image surface of the photographing optical lens assembly ([1-4]).

Regarding claim 26, Wenren further teaches An electronic device, comprising:
the image capturing device of claim 25 ([1-4]).

Claim(s) 13,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20140211324). 

    PNG
    media_image2.png
    719
    658
    media_image2.png
    Greyscale

Regarding claim 13, Ishizaka teaches (Table 4, Fig. 7, ++-+++-) A photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side;
wherein the first lens element has positive refractive power; the sixth lens element has the image-side surface being concave in a paraxial region thereof, at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the sixth lens element comprises at least one inflection point;
wherein at least one lens element with positive refractive power of the seven lens elements has an Abbe number smaller than 25 (fifth, 23.911); a focal length of the photographing optical lens assembly is f, a maximum image height of the photographing optical lens assembly is ImgH, and the following condition is satisfied:
f/ImgH<5.50 (4.67/2.93).

Ishizaka does not teach 2.42≤f/ImgH.
Absent any showing of criticality and/or unpredictability, having 2.42≤f/ImgH would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a desired smaller image size/field of view by means of digital zoom, cropping an image, and/or reducing the lateral size of the lenses.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishizaka by having 2.42≤f/ImgH for the purposes of having a desired smaller image size/field of view.

Regarding claim 21, Ishizaka further teaches The photographing optical lens assembly of claim 13, wherein there is an air gap between each of adjacent lens elements of the seven lens elements; the focal length of the photographing optical lens assembly is f, a curvature radius of the image-side surface of the seventh lens element is R14, and the following condition is satisfied:
f/R14<1.0 (4.67/4.893).

Claim(s) 13,15,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 11287617). 

    PNG
    media_image3.png
    766
    601
    media_image3.png
    Greyscale

Regarding claim 13, Sekine teaches (Table 4, Fig. 7, +-+-++-) A photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side;
wherein the first lens element has positive refractive power; the sixth lens element has the image-side surface being concave in a paraxial region thereof, at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the sixth lens element comprises at least one inflection point;
wherein at least one lens element with positive refractive power of the seven lens elements has an Abbe number smaller than 25 (sixth, 23.97); a focal length of the photographing optical lens assembly is f, a maximum image height of the photographing optical lens assembly is ImgH, and the following condition is satisfied:
f/ImgH<5.50 (6.91/5.99).

Sekine does not teach 2.42≤f/ImgH.
Absent any showing of criticality and/or unpredictability, having 2.42≤f/ImgH would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a desired smaller image size/field of view by means of digital zoom, cropping an image, and/or reducing the lateral size of the lenses.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sekine by having 2.42≤f/ImgH for the purposes of having a desired smaller image size/field of view.

Regarding claim 15, Sekine further teaches The photographing optical lens assembly of claim 13, wherein the fourth lens element has the object-side surface being concave in a paraxial region thereof, the fourth lens element comprises at least one inflection point (image side).

Regarding claim 24, Sekine further teaches The photographing optical lens assembly of claim 13, wherein an absolute value of a curvature radius of the object-side surface of the sixth lens element is greater than an absolute value of a curvature radius of the image-side surface of the sixth lens element (Table 4).

Claim(s) 13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 10126526). 

    PNG
    media_image4.png
    716
    710
    media_image4.png
    Greyscale

Regarding claim 13, Kubota teaches (Example 1, Fig. 1, +-+++--) A photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side;
wherein the first lens element has positive refractive power; the sixth lens element has the image-side surface being concave in a paraxial region thereof, at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the sixth lens element comprises at least one inflection point;
wherein at least one lens element with positive refractive power of the seven lens elements has an Abbe number smaller than 25 (fifth, 24.0); a focal length of the photographing optical lens assembly is f, a maximum image height of the photographing optical lens assembly is ImgH, and the following condition is satisfied:
f/ImgH<5.50 (~ 13.36/6.1).

Kubota does not teach 2.42≤f/ImgH.
Absent any showing of criticality and/or unpredictability, having 2.42≤f/ImgH would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a desired smaller image size/field of view by means of digital zoom, cropping an image, and/or reducing the lateral size of the lenses.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kubota by having 2.42≤f/ImgH for the purposes of having a desired smaller image size/field of view.

Regarding claim 20, Kubota further teaches The photographing optical lens assembly of claim 13, wherein an axial distance between the fifth lens element and the sixth lens element is T56, a sum of all axial distances between adjacent lens elements of the photographing optical lens assembly is EAT, and the following condition is satisfied:
0.40<T56/(ΣAT−T56) (1.736/(0.1047+0.049+0.99+0.108+1.526)).

Claim(s) 13,17,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20180307006, of record). 

    PNG
    media_image5.png
    691
    578
    media_image5.png
    Greyscale

Regarding claim 13, Kang teaches (Table 17, Fig. 17, +-----+) A photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side;
wherein the first lens element has positive refractive power; the sixth lens element has the image-side surface being concave in a paraxial region thereof, at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the sixth lens element comprises at least one inflection point;
wherein at least one lens element with positive refractive power of the seven lens elements has an Abbe number smaller than 25 (seventh, 21.5); a focal length of the photographing optical lens assembly is f, a maximum image height of the photographing optical lens assembly is ImgH, and the following condition is satisfied:
f/ImgH<5.50 (~ 6.71/3.05).

Kang does not teach 2.42≤f/ImgH.
Absent any showing of criticality and/or unpredictability, having 2.42≤f/ImgH would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a desired smaller image size/field of view by means of digital zoom, cropping an image, and/or reducing the lateral size of the lenses.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kang by having 2.42≤f/ImgH for the purposes of having a desired smaller image size/field of view.

Regarding claim 17, Kang further teaches The photographing optical lens assembly of claim 13, wherein the focal length of the photographing optical lens assembly is f, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following condition is satisfied:
0.70<TL/f≤1.04 (5.7/6.71).

Regarding claim 22, Kang further teaches The photographing optical lens assembly of claim 13, wherein a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4, a refractive power of the fifth lens element is P5, a refractive power of the sixth lens element is P6, a refractive power of the seventh lens element is P7, and the following condition is satisfied:
(|P3|+|P4|+|P5|+|P7|)/(|P1|+|P2|+|P6|)<0.50 ((0.015+0.114+0.004+0.025)/(0.361+0.182+0.141)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on Monday thru Thursday 9am - 4pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234